Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Supplemental Amendment (“SA”) filed on April 28, 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I (FIGS. 1-19) in the reply filed on June 29, 2021 in the parent application is carried over to the instant RCE (MPEP § 819).
2.	Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the distance between the cylinder bore 30 and the handlebar mounting axis A1 in claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A review of the application as filed shows that the drawings (FIGS. 10-11) merely show the linear distance L1  between the pivot axis P1 and the handlebar mounting axis A1, and the linear distance L2 between the pivot axis P1 and the cylinder axis A2 as viewed in the pivot axis direction D2.  See Pub. No. US 20210061407 of this application at ¶¶ 93 and 98, and claims 16-17.  None of FIGS. 1-19 of the elected species show the claimed distance between the cylinder bore 30 and the handlebar mounting axis A1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter “a distance between the cylinder bore and the handlebar mounting axis” in claims 1 and 3.  See 37 CFR 1.75(d)(1) and MPEP §§ 608.01(o) and 2173.03.  Correction is required.
2.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as a distance between the cylinder bore and the handlebar mounting axis in claims 1 and 3 should be designated by a reference character.  Please see MPEP §§ 608.01(o) and 2173.03.  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-6 and 8-18 are objected to because of the informalities such as typographical or grammatical error.  E.g., the recitation “a distance between the cylinder bore and the handlebar mounting bar axis” (emphasis added) in claims 1 and 3 should have been changed to “a distance between the cylinder bore and the handlebar mounting axis.”   Appropriate correction is required.
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 3 recite: “the cylinder axis (A2) of the cylinder bore (30) is inclined towards the handlebar mounting axis (A1) so that a distance between the cylinder bore (30) and the handlebar mounting bar axis (A1) decreases as the cylinder bore (30) extends away from the pivot axis (P1) as viewed in a pivot axis direction (D2) parallel to the pivot axis (P1).”   (Reference characters and emphases added).  
Applicant has not pointed out where the claims 1 and 3 are supported, nor does there appear to be a written description of the claim limitation “a distance between the cylinder bore and the handlebar mounting bar axis decreases as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis” in the application as filed.  Please see SA p. 7 and MPEP §§ 2163.01-2163.04. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “distance” in claims 1 and 3 is a subjective term.  As noted, the plain meaning (MPEP § 2111.01) of the term “distance” is “the extent or amount of space between two things, points, lines, etc.” from common dictionaries such as dictionary.com. attached.  Therefore, under broadest reasonable interpretation standard applied during examination (MPEP § 2111.01), as shown in Applicant’s FIGS. 10-12, there are numerous distances defined by two points extending from the cylinder bore 30 and the handlebar mounting axis A1.  It is unclear which distance within a full spectrum of possible distances between the cylinder bore 30 and the handlebar mounting axis A1 is covered by the claims.  Whether a particular distance is covered by the claims would depend upon the unrestrained, subjective opinion/selection of a particular individual purported to be practicing the invention. Please see Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011); In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014); and MPEP §§ 2173.02 and 2173.05(b)(IV).  
b.	The limitation “distance” in claims 1 and 3 is indefinite because the claims and/or the specification provide no clear guidance as to which/what methodology is used to define or measure the claimed “distance.”   It is unclear, e.g., in FIGS. 10-12, the distance is defined from what point of the cylinder bore 30 to what point of the handlebar mounting axis A1.  See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (hereinafter “OA”).
35 U.S.C. 102
Claims 1 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Shimizu et al. (WO 2019130762 A1 published on July 4, 2019 and corresponding
to US 20210191448).
Claim 1
	Shimizu teaches a hydraulic operating device (50, FIGS. 4, 7, 13; ¶ 41 et seq.) for a human
powered vehicle, the hydraulic operating device comprising:
a base (51, ¶ 41) including a cylinder bore (86; ¶ 50 et seq.) defining a cylinder axis (X);
an operating member (60) pivotally coupled to the base (51) about a pivot axis (O; FIG. 13; ¶ 44) between a rest position and an operated position; 
a piston (82, FIGS. 4, 13) is movably provided in the cylinder bore (86); and
a handlebar mounting structure (52; FIGS. 3-4, 7) coupled to the base (51), the handlebar mounting structure (52) defining a handlebar mounting axis (FIGS. 3, 4 and 7; see axis A1 in Appendix (“Ap.”)) that extends linearly along a handlebar (5; ¶ 40) in a mounted state in which the base (51) is mounted to the handlebar (5) by the handlebar mounting structure (52), wherein
the cylinder axis (X) of the cylinder bore (86) is inclined towards the handlebar mounting axis (A1 in Ap.) so that a distance (e.g., d1 in Ap.) between the cylinder bore (86) and the handlebar mounting axis (A1 in Ap.) decreases as the cylinder bore (86) extends away from the pivot axis (P, FIG. 4) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (P), and the pivot axis (P) is located in an area between the cylinder axis (X) and the handlebar mounting axis (FIGS. 3-4, 7; ¶¶ 23 and 72) as viewed in the pivot axis direction (D2 in Ap.).  Ibid.  
¶ 7 et seq. and claims 1-8.
	As noted, Applicant’s claim 1 does not specifically define the term “distance.”  Therefore, as shown in the Ap., the distances such as d1 and d2 between Shimizu’s cylinder bore 86 and Shimizu’s handlebar mounting axis A1 are decreased.  Thus, these distances d1 and d2 “read on”
the claimed distances.  It is well settled that anticipation law requires distinction be made between
invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).   Put differently, claim 1 is anticipated by Shimizu because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Shimizu.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  As noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 8
The piston (82) is coupled to the operating member (60) to be pulled in response to a pivotal
movement of the operating member (60) from the rest position to the operated position.
35 USC § 103
1.	Claims 1, 8-9 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 20190061870) in view of Shimizu et al. (WO 2019130762).
	Claim 1
	Sakai teaches a hydraulic operating device (10) for a human-powered vehicle, the hydraulic
operating device (10) comprising:
a base (12) including a cylinder bore (13, FIG. 2, ¶ 58) defining a cylinder axis (A1);
an operating member (16, ¶ 52) pivotally coupled to the base (12) about a pivot axis (A31) between a rest position and an operated position (FIG. 1); 
a piston (22, ¶ 72, FIG. 2) is movably provided in the cylinder bore (13); and
a handlebar mounting structure (14) coupled to the base (12), the handlebar mounting structure (14) defining a handlebar mounting axis (A2) that extends linearly along a handlebar (H) in a mounted state in which the base (12) is mounted to the handlebar (H) by the handlebar mounting structure (14) wherein
the cylinder axis (A1) of the cylinder bore (13) is substantially parallel to the handlebar mounting axis (A2) as the cylinder bore (13) extends away from the pivot axis (A31) as viewed in a pivot axis direction (FIGS. 1, 3) parallel to the pivot axis (A31), and
the pivot axis (A31) is located in an area between the cylinder axis (A1) and the handlebar mounting axis (A2) as viewed in the pivot axis direction.  Ibid. claims 1-19.
Sakai teaches the invention as claimed except that Sakai’s cylinder axis is substantially parallel to instead of being inclined toward the handlebar mounting axis; thus, a distance between the cylinder bore and the handlebar mounting axis is substantially constant.
Shimizu teaches the cylinder axis (X) inclined toward the handlebar mounting axis (Ap.) so that a distance (such as, e.g., d1 in Ap.) between the cylinder bore (86) and the handlebar mounting axis (A1 in Ap.) decreases as the cylinder bore (86) extends away from the pivot axis (P, FIG. 4) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (P) in order to allow the operating member (60) to be operated with no discomfort (id. ¶ 6 et seq.).
It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before
the effective filing date (“EFD”) of the application to rearrange the cylinder axis of Sakai such that it is inclined toward Sakai’s handlebar mounting axis so that a distance between the cylinder bore and the handlebar mounting axis decreases as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis since it would allow the operating member to be operated with no discomfort as taught or suggested by Shimizu.  
The rearrangement of Sakai’s cylinder axis would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding rearrangement of parts in MPEP § 2144.04.
Claims 8 and 18
Sakai’s piston (22) is coupled to the operating member (16) to be pulled or pushed in response to a pivotal movement of the operating member (16) from the rest position to the operated position.
Claim 9
Sakai teaches a piston position adjustment (76, FIG. 1, ¶ 73) operatively coupled to the piston (22).
2.	Claims 1-6 and 10-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 20190061870) in view of Laghi (US 20050056508).
	Claims 1-2
	Sakai teaches a hydraulic operating device (10) for a human-powered vehicle, the hydraulic
operating device (10) comprising:
a base (12) including a cylinder bore (13, FIG. 2, ¶ 58) defining a cylinder axis (A1);
an operating member (16, ¶ 52) pivotally coupled to the base (12) about a pivot axis (A31) between a rest position and an operated position (FIG. 1); 
a piston (22, ¶ 72, FIG. 2) is movably provided in the cylinder bore (13); and
a handlebar mounting structure (14) coupled to the base (12), the handlebar mounting structure (14) defining a handlebar mounting axis (A2) that extends linearly along a handlebar (H) in a mounted state in which the base (12) is mounted to the handlebar (H) by the handlebar mounting structure (14), wherein
the cylinder axis (A1) of the cylinder bore (13) is substantially parallel to the handlebar mounting axis (A2) as the cylinder bore (13) extends away from the pivot axis (A31) as viewed in a pivot axis direction (FIGS. 1, 3) parallel to the pivot axis (A31), 
the pivot axis (A31) is located in an area between the cylinder axis (A1) and the handlebar mounting axis (A2) as viewed in the pivot axis direction, and
a hydraulic reservoir (62, FIG. 2) connected to the cylinder bore (13).  Ibid. claims 1-19.
In summary, Sakai teaches the invention as claimed except that Sakai’s cylinder axis is substantially parallel to the handlebar mounting axis; thus, a distance between the cylinder bore and the handlebar mounting axis is substantially constant.
Laghi teaches the cylinder axis (X, FIG. 2, ¶¶ 18-19) inclined toward the handlebar mounting axis (FIG. 1) so that a distance between the cylinder bore (80) and the handlebar mounting axis (of a handlebar 2 in FIG. 1) decreases as the cylinder bore (80) extends away from the pivot axis (A) as viewed in a pivot axis direction parallel to the pivot axis (A) in order to, inter alia, provide no protruding parts which can be damaged or dangerous for the cyclist (¶ 7).  Ibid. claims 1-10.
It would have been obvious to the PHOSITA before the EFD of the application to rearrange the cylinder axis of Sakai such that it is inclined toward Sakai’s handlebar mounting axis so that a distance between the cylinder bore and the handlebar mounting axis decreases as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis since it would provide no protruding parts which can be damaged or a danger for the cyclist as taught or suggested by Laghi.  See KSR and legal precedent regarding rearrangement of parts in MPEP § 2144.04.
Claim 3
See claim 2 above and note Sakai’s reservoir (62) is offset from the handlebar mounting
structure (14) as seen in FIGS. 2, 4 and 6.
Claim 4
Sakai’s hydraulic reservoir (62, FIG. 2, ¶ 72) is disposed above the cylinder bore (13) in the mounted state. 
Claims 5-6
Sakai teaches the invention substantially as claimed.  However, Sakai does not teach the cylinder axis and the handlebar mounting axis form an inclination angle.
Laghi teaches the cylinder axis (X, FIG. 2) and the handlebar mounting axis (2, FIG. 1) form an inclination angle of a determined angle (FIG. 1) in order to, inter alia, provide no protruding parts which can be damaged or dangerous for the cyclist (¶ 7).  
It would have been obvious to the PHOSITA before the EFD of the application to make Sakai’s cylinder axis and Sakai’s handlebar mounting axis forming the inclination angle of a determined angle since it would provide no protruding parts which can be damaged or dangerous for the cyclist as taught or suggested by Laghi.  
To select the value of Laghi’s inclined angle in the range of 1o-25o or 5o-15o in Sasaki’s hydraulic operating device modified by Laghi as claimed would have been an obvious choice by performing routine experimentation in the absence of Applicant’s showing that the claimed angles are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05.  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); nonprecedential K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14; and General Electric Co. v.
Raytheon Technology Corp., IPR2020-00405 Patent 10,066,548 B2 (PTAB 07/27/2021).
Claim 10
Sakai’s operating member (16) includes an operating member position adjustment (54,
FIG. 1, ¶ 74).
Claim 11
Sakai’s base (12) includes a hose attachment port (43, FIG. 1, ¶ 63) disposed on one of a downwardly facing side and a rearwardly facing side of the base (12) while in the mounted state.
Claim 12
Sakai’s hose attachment port (43) is located in a 90o range with respect to the cylinder axis (A1) of the cylinder bore (13), and the 90o range extends from a plane  that is perpendicular to the pivot axis (A31) and that includes the cylinder axis (A1) to a plane that is parallel to the pivot axis
(A31) and that includes the cylinder axis (A1).  See FIGS. 1, 3, 5; ¶ 63 et seq.; and MPEP § 2125.
Claim 13
Sakai’s hose attachment port (43) has a center port axis (shown by a broken line at the center of BJ2 in FIG. 1) that is not parallel to the pivot axis (A31).
Claim 14
Sakai’s operating member (16) includes an operating lever (16).
Claim 15
Sakai’s operating lever (16) has a user contact surface (at 48 in FIG. 1) that is elongated in
a direction not parallel to a plane that is perpendicular to the pivot axis (A31) and that includes the
cylinder axis (A1).
Claims 16-17
A linear distance between Sakai’s pivot axis (A31, FIG. 1) and the handlebar mounting
axis (A2, FIG. 1) or the cylinder axis (A1) as viewed in the pivot axis direction (H1, FIG. 1) is in
a range of  determined millimeters.  Similarly, a linear distance between Laghi’s pivot axis (A, FIG. 1) and the handlebar mounting axis (2, FIG. 1) or the cylinder axis (80) as viewed in the pivot axis direction (A, FIG. 1) is in a range of determined millimeters.
Sakai and Laghi teach the invention substantially as claimed.  However, Sakai and Laghi do not teach the linear distance between the pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm.  However, Applicant has not shown that the dimension of the claimed distance is critical.  See In re Aller supra.
To select the dimension of Sakai’s linear distance between Sakai’s pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm in the range of 3-15mm as claimed would have been an obvious choice by performing routine experimentation.  See legal precedent cited in claims 5-6 above.

  
Nonstatutory Double Patenting Rejection
Claim 1, as best understood, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,077,911 (“Pat.’911”) in view of Laghi.
Claim 1 of this application and claim 16 of Pat.’911 claim common elements as seen in the
comparison below.
	     Common		     	      This Application			        Pat.’911
base					claim (cl.) 1				cl. 16
cylinder bore				cl. 1					cl. 16
cylinder axis				cl. 1					cl. 16
operating member			cl. 1					cl. 16
pivot axis 				cl. 1					cl. 16		
handlebar mounting structure 	cl. 1					cl. 16
				inclined (cl. 1)	              non-perpendicularly (cl. 16)	
								clamp band (cl. 16)
								bracket 
As shown in the comparison above, all of the positively claimed features in claim 1 of this application are also claimed or taught in claim 16 of Pat.’911 except the decreasing distance between the cylinder bore and the handlebar mounting axis as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis.  
Laghi teaches the decreasing distance between the cylinder bore 80 and the handlebar mounting axis (of a handlebar 2 in FIG. 1) as the cylinder bore 80 extends away from the pivot axis A as viewed in a pivot axis direction parallel to the pivot axis A as shown in FIG. 1 in order to, inter alia, provide no protruding parts which can be damaged or dangerous for the cyclist (¶ 7).  
	It would have been obvious to the PHOSITA before the EFD of the application to form the decreasing distance between the cylinder bore and the handlebar mounting axis as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis since it would provide no protruding parts which can be damaged or dangerous for the cyclist as
taught or suggested by Laghi.  KSR. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Campbell et al. (US 20050199450) teaches a pivot axis 120, handlebar mounting axis 30 and the cylinder bore 86 (FIG. 3). 
Response to Amendment
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive.
Interview Summary
Applicant’s interview record is OK (MPEP § 713.04).   
In addition, the Examiner respectfully submits that Applicant’s comments did not show how the amendments in claims 1 and 3 as presented in the SA would avoid the art rejections and the nonstatutory double patenting rejection set forth in the prior Office action.  Please see 37 CFR 1.111(b) and (c ).
As noted above, the amended claims do not recote patentably distinguishing structures over Shimizu, Sakai, etc. applied in the previous art rejections. Thus, these rejections are respectfully reiterated for the above reasons. 
Conclusion
In view of the foregoing, this application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656